Title: Nathaniel Pendleton’s Narrative of the Events of June 27–28, 1804
From: Pendleton, Nathaniel
To: 


With this letter a message was received, such as was to be expected, containing an invitation, which was accepted, and Mr. P. informed Mr. V. N. he should hear from him the next day as to further particulars.
This letter was delivered to Gen. H. on the same evening, and a very short conversation ensued between him and Mr. P. who was to call on him early the next morning for a further conference. When he did so, Gen. Hamilton said he had not understood whether the message and answer was definitely concluded, or whether another meeting was to take place for that purpose between Mr. P. and Mr. V. N. Under the latter impression, and as the last letter contained matter that naturally led to animadversion, he gave Mr. P. a paper of remarks in his own hand writing, to be communicated to Mr. V. N. if the state of the affair rendered it proper.
In the farther interview with Mr. V. N. that day, after explaining the causes which had induced Gen. Hamilton to suppose that the state of the affair did not render it improper, he offered this paper to Mr. V. N.—but declined receiving it, alledging, that he considered the correspondence as closed by the acceptance of the message that he had delivered.
Mr. P. informed Mr. V. N. of the inducements mentioned by General Hamilton in those remarks, for the postponing of the meeting until the close of the Circuit; and as this was uncertain Mr. P. was to let him know when it would be convenient.
